    Case 4:18-cv-00289-CRW-SBJ Document 12 Filed 04/12/19 Page 1 of 2



               IN THE UNITED STATED DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

DANIEL THOMAS ROBBINS,
   Plaintiff,                                      Case No. 4:18-CV-289
v.

THE CITY OF DES MOINES, IOWA, Des                         MOTION FOR SUMMARY
Moines     Police  Detective    BRAD                      JUDGMENT ON BEHALF OF
YOUNGBLUT, Des Moines Police Lieutenant                   DEFENDANTS CITY OF DES
JOSEPH LEO, and Des Moines Police                         MOINES, BRADLEY
Sergeant CHRISTOPHER CURTIS,                              YOUNGBLUT, JOSEPH LEO, AND
    Defendants.                                           CHRISTOPHER CURTIS



  1. A defending party is entitled to summary judgment on any claim against it “if the

     pleadings, the discovery and disclosure materials on file, and any affidavits show that

     there is no genuine issue as to any material fact and that the movant is entitled to

     judgment as a matter of law.” FED.R.CIV.PRO. 56(c).

  2. Based upon the Statement of Material Facts and Brief in Support of the Defendants

     Motion for Summary Judgment, both of which are filed contemporaneously and by

     reference incorporated herein, the Defendants are entitled to judgment as a matter of law

     on all claims.

  3. Specifically, Defendants Youngblut, Leo and Curtis assert they are immune from liability

     on Plaintiff’s claims against them, both individually and in their official capacities, nor

     could a reasonable jury find for Plaintiff under the counts alleged against them.

  4. The Defendant City of Des Moines, Iowa, further maintains that the facts, even viewed in

     the best possible light for the Plaintiff, could not lead a reasonable juror to find for the

     Plaintiff in regard to counts alleged against it.
      Case 4:18-cv-00289-CRW-SBJ Document 12 Filed 04/12/19 Page 2 of 2



   5. In support of this Motion for Summary Judgment the Defendants enclose with this

       Motion, a Statement of Undisputed Material Facts; an Appendix; and a Brief in Support

       of Defendants’ Motion for Summary Judgment.

       WHEREFORE, the Defendants City of Des Moines, Youngblut, Leo and Curtis

respectfully request the court enter summary judgment in their favor on all counts asserted

against them.

                                              Respectfully Submitted,

                                              /s/ Michelle Mackel-Wiederanders
                                              Michelle Mackel-Wiederanders
                                              Assistant City Attorney
                                              400 Robert D. Ray Drive
                                              Des Moines, IA 50309-1891
                                              Telephone: (515) 283-4537
                                              Facsimile: (515) 237-1748
                                              E-Mail: MRMackel@dmgov.org
                                              ASSISTANT CITY ATTORNEY



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 12, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system:




                                                        /s/Michelle Mackel-Wiederanders
                                                     Michelle Mackel-Wiederanders
                                                     Assistant City Attorney
